DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table
Claims of instant application 17/035,850
Claims of US. Patent# 10,788,916
1. A display device comprising: a display panel; and a first force sensor disposed adjacent to a first edge of the display panel, the first force sensor extending along the first edge, wherein the first force sensor comprises: a first sensing 


a first force concentration bump overlapping the first sensing region; and a second force concentration bump overlapping the second sensing region and spaced apart from the first force concentration bump, wherein the first force sensor comprises a first electrode and a plurality of second electrodes separated from the first electrode, wherein the first electrode is disposed over the first sensing region and the second sensing region, and the second electrodes are disposed separately in each of the first sensing region and the second sensing region.

and having a larger area than the first sensing region; 
a first force concentration bump overlapping the first sensing region; and a second force concentration bump overlapping the second sensing region and spaced apart from the first force concentration bump, wherein the first force sensor comprises a first electrode and a plurality of second electrodes separated from the first electrode, wherein the first electrode is disposed over the first sensing region and the second sensing region, and the second electrodes are disposed separately in each of the first sensing region and the second sensing region.



3. The display device of claim 1, wherein the second force concentration bump is one of a plurality of second force concentration bumps spaced apart from each other and arranged along a first direction.
4. The display device of claim 1, wherein an occupied area of the first sensing region is different from an occupied area of the second sensing region.
1. A display device comprising: …; a second sensing region located on a side of the first sensing region 
and having a larger area than the first sensing region; ….
5. The display device of claim 1, wherein the first force sensor further comprises a force sensing layer comprising a force sensitive material having a resistance that varies according to a force, wherein the force sensing layer overlaps the first force concentration bump, the first electrode and the second electrodes in the first sensing region and wherein the force sensing layer overlaps the second force 


5. The display device of claim 4, wherein the first sensing region is one of a plurality of first sensing regions arranged from a first end of the first force sensor toward a second end of the first force sensor, the second sensing region is located closer to the second end among the first and second ends, and the first force concentration bump is one of a plurality of first force concentration bumps arranged to overlap the first sensing regions, respectively.
7. The display device of claim 6, wherein at least two neighboring first sensing regions among the first sensing regions form a sensing region group configured to execute a preset operation in response to a physical force applied to the sensing region group.
6. The display device of claim 5, wherein at least two neighboring first sensing regions among the first sensing regions form a sensing region group configured to execute a preset operation in response to a physical force applied to the sensing region group.

7. The display device of claim 4, wherein the first electrode and the second electrodes are located at a same level, the force sensing layer is located on the first electrode and the second electrodes, and the first force concentration bump and the second force concentration bump are located on the force sensing layer.
9. The display device of claim 8, wherein the first force concentration bump and the second force concentration bump are made of a same material as the force sensing layer.
8. The display device of claim 7, wherein the first force concentration bump and the second force concentration bump are made of a same material as the force sensing layer.
10. The display device of claim 8, wherein the first force sensor further comprises a first base and a second base facing the first base, the first electrode and the second electrodes are located on a surface of the first base which faces the second base, the force sensing layer is located on a surface of the second base which faces the first base, and the first force concentration bump and the second 


10. The display device of claim 9, wherein the first force sensor further comprises a third force concentration bump and a fourth force concentration bump which are located on the other surface of the first base and are spaced apart from each other, wherein the third force concentration bump overlaps the first sensing region, the fourth force concentration bump overlaps the second sensing region, and the third force concentration bump and the fourth force concentration bump are made of a same material as the first electrode and the second electrode.
12. The display device of claim 5, wherein the first electrode and the second electrodes are located at a same level, the force sensing layer is located on the first electrode and the second electrodes, and the first force concentration bump 


12. The display device of claim 11, wherein the first force sensor further comprises a first base and a second base facing the first base, the first electrode and the second electrodes are located on a surface of the first base which faces the second base, the force sensing layer is located on a surface of the second base which faces the first base, and the first force concentration bump and the second force concentration bump are located on the other surface of the first base.
14. The display device of claim 13, wherein the first force concentration bump and the second force concentration bump are made of a same material as the first electrode and the second electrodes.
13. The display device of claim 12, wherein the first force concentration bump and the second force concentration bump are made of a same material as the first electrode and the second electrode.
15. The display device of claim 5, wherein the first electrode comprises a first stem electrode and a plurality of first branch 


15. The display device of claim 14, wherein the first electrode is a driving electrode, and each of the second electrodes is a sensing electrode.
17. The display device of claim 5, wherein the force sensing layer is disposed separately in each of the first sensing region and the second sensing region.
16. The display device of claim 4, wherein the force sensing layer is disposed separately in each of the first sensing region and the second sensing region.
18. The display device of claim 5, wherein the first electrode and the second electrodes are located at different levels, and the force sensing layer is located between the first electrode and the second electrodes.
17. The display device of claim 4, wherein the first electrode and the second electrodes are located at different levels, and the force sensing layer is located between the first electrode and the second electrodes.




a third force concentration bump overlapping each of the third sensing regions; and a fourth force concentration bump overlapping the fourth sensing region, the fourth concentration bump spaced apart from the third force concentration bump.
18. The display device of claim 1, further comprising: a second force sensor disposed adjacent to a second edge facing the first edge of the display panel, and the second force sensor extending along the second edge, wherein the second force sensor comprises: a plurality of third sensing regions arranged from a first end of the second force sensor toward a second end of the second force sensor; a fourth sensing region located closer to the second end among the first and second ends, 
the fourth sensing region having a larger area than each of the third sensing regions; 
a third force concentration bump overlapping each of the third sensing regions; and a fourth force concentration bump overlapping the fourth sensing region, the fourth concentration bump spaced apart from the third force concentration bump.

19. The display device of claim 18, comprising a flat portion, a first curved portion disposed at the first edge of the flat portion, and a second curved portion disposed at the second edge of the flat portion, wherein the first force sensor is disposed in the first curved portion, and the second force sensor is disposed in the second curved portion.
21. The display device of claim 20, wherein the first force sensor and the second force sensor are attached to a lower surface of the display panel.
20. The display device of claim 19, wherein the first force sensor and the second force sensor are attached to a lower surface of the display panel.
22. The display device of claim 21, further comprising a bracket which houses the display panel, the first force sensor and the second force sensor, wherein the first force sensor and the second force sensor are attached to the bracket with waterproof tapes, respectively.
21. The display device of claim 20, further comprising a bracket which houses the display panel, the first force sensor and the second force sensor, wherein the first force sensor and the second force sensor are attached to the bracket with waterproof tapes, respectively.
23. A display device comprising: a display panel; and a first force sensor disposed adjacent to a first edge of the display 


a first force concentration bump disposed on the first side of the recess and overlapping each of the first sensing regions; and a second force concentration bump overlapping the second sensing region and having a larger area than the first force concentration bump, the display device further comprising a bracket which houses the display panel and the first force sensor, the bracket comprising a connect hole through which a connector 

and having a larger area than each of the first sensing regions; 
a first force concentration bump disposed on the first side of the recess and overlapping each of the first sensing regions; and a second force concentration bump overlapping the second sensing region and having a larger area than the first force concentration bump, the display device further comprising a bracket which houses the display panel and the first force sensor, the bracket comprising a connect hole through which a connector 

23. The display device of claim 22, wherein the recess is notch-shaped.
25. The display device of claim 23, wherein an occupied area of the second sensing region is different from an occupied area of one of the first sensing regions.
22. A display device comprising: …; a second sensing region disposed on a second side of the recess 
and having a larger area than each of the first sensing regions; ….
26. The display device of claim 23, further comprising a second force sensor disposed adjacent to a second edge facing the first edge of the display panel, wherein the second force sensor comprises: a plurality of third sensing regions arranged from a first end of the second force sensor toward a second end of the second force sensor; a fourth sensing region located closer to the second end among the first and second ends; 



and having a larger area than each of the third sensing regions; 




a first force concentration bump overlapping each of the first sensing regions; a second force concentration bump overlapping the second sensing region and spaced apart from the first force concentration bump; and an electrode layer and a force sensing layer 

and having a larger area than each of the first sensing regions; 
a first force concentration bump overlapping each of the first sensing regions; a second force concentration bump overlapping the second sensing region and spaced apart from the first force concentration bump; and an electrode layer and a force sensing layer 

26. The force sensor of claim 25, wherein an area of the first force concentration bump is smaller than an area of each of the first sensing regions, and an area of the second force concentration bump is smaller than an area of the second sensing region.
29. The display device of claim 27, wherein an occupied area of the second sensing region is different from an occupied area of one of the first sensing regions.
25. A force sensor comprising:…, the second sensing region configured to sense application of a force,
and having a larger area than each of the first sensing regions; …
30. The force sensor of claim 27, wherein the first force concentration bump and the second force concentration bump are 


28. The force sensor of claim 25, wherein the electrode layer comprises a first electrode and a second electrode separated from the first electrode, wherein the first electrode is disposed over the first sensing regions and the second sensing region, the second electrode is one of a plurality of second electrodes disposed separately in each of the first and second sensing regions.
32. A display device comprising: a display panel; and a first force sensor disposed adjacent to a first edge of the display panel, the first force sensor extending along the first edge, wherein the first force sensor comprises: a first sensing region comprising a first sensing electrode; a second sensing region located on a side of the first sensing region, the second sensing region comprising a second sensing electrode; 


a first force concentration bump overlapping the first sensing electrode; and a second force concentration bump overlapping the second sensing electrode and spaced apart from the first force concentration bump.


a first force concentration bump overlapping the first sensing electrode; and a second force concentration bump overlapping the second sensing electrode and spaced apart from the first force concentration bump.


Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,788,916. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is anticipated by claim 1 of US. Patent# 10,788,916; as shown in the claim comparison table above. Further dependent claims 2, 3, 5-18 and 20-22 are identical in scope to claims 2-17 and 19-21 of US. Patent # 10,788,916; as shown in the claim comparison table above. Regarding claim 4, is anticipated by claim 1 of US. Patent# 10,788,916 because scope of claim 4 is broader that scope of claim 1 as shown in the claim comparison table above. Claim 19 of instant application is anticipated by claim 18 of US. Patent# 10,788,916; as shown in the claim comparison table above. Claim 23 of instant application is anticipated by claim 22 of US. Patent# 10,788,916; as shown in the claim comparison table above. Further dependent claims 24 is identical in scope to claim 23 of US. Patent # 10,788,916; as shown in the claim comparison table above. Regarding claim 25, is anticipated by claim 22 of US. Patent# 10,788,916 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623